Per Curiam.
The Quarter Sessions had no direct supervisory jurisdiction of the proceedings of the commissioners. It never was intended to give that, or perhaps any other court, a power to vacate, without supplying the part vacated; and such might have been the consequence of giving the sessions power to quash. A state road leading through many counties, and constituting originally, a wffiole, might have been brollen into many fragments by it. The remedy for imperfections in the original location, is distinctly pointed out to be by view and review; and such ought to have been the course here.
Judgment of the Sessions quashed, ánd proceedings of the Commissioners affirmed.